          Case 6:20-cv-00542-ADA Document 42 Filed 01/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                    §    CIVIL ACTION 6:20-cv-00533-00544-ADA
    BRAZOS LICENSING AND                           §
    DEVELOPMENT,                                   §
              Plaintiff,                           §
    v.                                             §
                                                   §
    HUAWEI TECHNOLOGIES USA                        §
    INC. ET AL.,                                   §
                 Defendants.                       §
                                                   §

                                  NOTICE OF COMPLIANCE

        Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development ( “Plaintiff”)

hereby notifies the Court that Defendants have complied with the Court’s January 26, 2021 to limit

the claim terms in above cases to the thirty-six (36).1 Those terms are identified in Exhibit A. For

the remainder of the previously disputed terms, Defendants either agrees to Plaintiff’s construction

or does not contest Plaintiff’s construction.

Dated: January 31, 2021
                                       Respectfully submitted,

                                       By:      /s/ Ryan S. Loveless
                                                James L. Etheridge
                                                Texas Bar No. 24059147
                                                Ryan S. Loveless
                                                Texas Bar No. 24036997
                                                Brett A. Mangrum
                                                Texas Bar No. 24065671
                                                Travis L. Richins
                                                Texas Bar No. 24061296
                                                Jeff Huang
                                                Etheridge Law Group, PLLC

1
 Defendants first 28 terms were provided on January 27, 2021. And additional six were provided
on January 28, 2021. The final two were respectively provide on January 29 and January 30, 2021.
                                                  1
          Case 6:20-cv-00542-ADA Document 42 Filed 01/31/21 Page 2 of 2




                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, TX 76092
                                              Tel.: (817) 470-7249
                                              Fax: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Brett@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com
                                              Jeff@EtheridgeLaw.com

                                              Mark D. Siegmund
                                              State Bar No. 24117055
                                              mark@waltfairpllc.com
                                              Law Firm of Walt, Fair PLLC.
                                              1508 North Valley Mills Drive
                                              Waco, Texas 76710
                                              Telephone: (254) 772-6400
                                              Facsimile: (254) 772-6432

                                              Counsel for Plaintiff WSOU Investments, LLC

                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

to all counsel of record, on this the 31st day of January, 2021.

                                              /s/ Ryan S. Loveless
                                              Ryan S. Loveless




                                                 2
